MEMORANDUM **
Jose Mendoza De La Merced appeals his 108-month sentence following his conviction by guilty plea to violations of 18 U.S.C. §§ 371, 1546(a), 2(a) and (b), 1341, and 1956(a) and (h). De La Merced’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that she finds no viable issues to raise on De La Merced’s behalf. De La Merced has filed a pro se supplemental brief contending that the district court erred by: 1) sentencing him for money laundering based on an amount in excess of $1,000,000; 2) failing to make findings as to the amount of money involved in the conspiracy; 3) failing to limit his responsibility in the money laundering scheme to those amounts of money that were reasonably foreseeable; and, 4) denying his motion to withdraw his guilty plea. We find these contentions unpersuasive.
The record here, however, shows that De La Merced knowingly and voluntarily waived his right to appeal as part of his valid written plea agreement, see United States v. Buchanan, 59 F.3d 914, 916-17 (9th Cir.1995). We therefore lack jurisdiction to consider his appeal. United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir.1998) (enforcing waiver of right to appeal where waiver is knowing and voluntary and sentence is in accordance with plea agreement). Accordingly counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.


. De La Merced’s request for appointment of counsel is denied.